Durham, C.J.
(dissenting in part) — I agree with the majority that, marital status discrimination can be implicated when people are terminated because of the conduct of their spouses. Therefore, I concur in that part of the majority opinion that construes the definition of "marital status” for purposes of RCW 49.60.180.
I disagree, however, with the majority’s conclusion that a question of fact exists as to whether the decision to terminate Kathryn Maguía was related to her marital status or to her husband’s conduct. Kathryn Magula’s termination was unrelated to her marital status. She was terminated because she was one of a group of employees put on probationary status because of their difficulties getting along in the workplace. The supervisor informed the three individuals they would all be fired if the problems persisted. All three were subsequently fired because of Mr. Magula’s conduct.
The dispositive termination criterion was that one of this identified group perpetuated the conflict. Thus, Magu-la’s termination did not turn on her marital status and summary judgment should be granted in favor of Benton Franklin Title Company. Therefore, I dissent to that part of the majority opinion which remands for consideration of the issue.